Appeal from a judgment of the Supreme Court, Queens County, rendered January 8, 1965, which convicted defendant of robbery in the first degree, upon a jury verdict, and imposed sentence. Judgment reversed, on the law, and new trial granted. The findings of fact below have not been considered on this appeal. Defendant, on September 30, 1964, prior to trial on October 27-28, 1964, made application to the trial court .to direct the stenographer of the Criminal 'Court of the City of New York to supply him with a copy of the minutes of the preliminary hearing that had been held, on the grounds that he was without funds or means to secure the minutes and that the minutes were material and necessary to aid his defense. The court *753denied the application. This was error (People v. Montgomery, 18 N Y 2d 993). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.